Citation Nr: 0822071	
Decision Date: 07/03/08    Archive Date: 07/14/08

DOCKET NO.  07-14 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to a higher initial rating in excess of 20 
percent for the service-connected residuals of a cold injury 
of the right lower extremity. 

2.  Entitlement to a higher initial rating in excess of 20 
percent for the service-connected residuals of a cold injury 
of the left lower extremity. 


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1942 to 
December 1945. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio. 

As the claim on appeal involves a request for higher initial 
rating following the grant of service connection, the Board 
has characterized that issue in light of the distinction 
noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing an initial rating claim from a claim for an 
increased rating for disability already service-connected).  

The veteran testified before the undersigned Veterans Law 
Judge in May 2008. 

The veteran's appeal has been advanced on the Board's docket 
by reason of his advanced age.  See 38 U.S.C.A. 
§ 7107(a)(2)(C) (West 2002); 38 C.F.R. § 20.900(c) (2007). 

At the veteran's hearing he testified that he had residuals 
of a cold injury bilaterally to his hands.  Therefore, the 
Board refers the issues of entitlement to service connection 
for  residuals of a cold injury to his hands bilaterally to 
the RO for further development. 





FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues on appeal has been accomplished.  

2.  The veteran's service-connected residuals of a cold 
injury of the right lower extremity is manifested by cold 
injury residuals of arthralgia or other pain, numbness, or 
cold sensitivity plus two or more of the following: tissue 
loss, nail abnormalities, color changes, locally impaired 
sensation, hyperhidrosis, X-ray abnormalities (osteoporosis, 
subarticular punched out lesions, or osteoarthritis).

3.  The veteran's service-connected residuals of a cold 
injury of the left lower extremity is manifested by cold 
injury residuals of arthralgia or other pain, numbness, or 
cold sensitivity plus two or more of the following: tissue 
loss, nail abnormalities, color changes, locally impaired 
sensation, hyperhidrosis, X-ray abnormalities (osteoporosis, 
subarticular punched out lesions, or osteoarthritis).


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial 30 percent 
rating, but not higher, for the service-connected residuals 
of a cold injury of the right lower extremity have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.10, 4.20, 4.113 
including Diagnostic Code 7122 (2007).  

2.  The criteria for the assignment of an initial 30 percent 
rating, but not higher, for the service-connected residuals 
of a cold injury of the left lower extremity have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.10, 4.20, 4.113 
including Diagnostic Code 7122 (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2007).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, and given that the action taken hereinbelow is 
fully favorable to the veteran and grants the veteran the 
maximum scheduler rating, the Board finds that all 
notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.  


II. Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding 
the degree of disability is resolved in favor of the veteran.  
See 38 C.F.R. §§  3.102, 4.3 (2007).  

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

The August 2006 RO rating decision granted the veteran an 
initial 30 percent disability rating for both his service-
connected residuals of a cold injury of the right lower 
extremity and  his service-connected residuals of a cold 
injury of the left lower extremity under 38 C.F.R. § 4.104, 
Diagnostic Code 7122. 

Diagnostic Code 7122 provides ratings for residuals of cold 
injury.  Cold injury residuals of arthralgia or other pain, 
numbness, or cold sensitivity are rated 10 percent disabling.  
Cold injury residuals of arthralgia or other pain, numbness, 
or cold sensitivity plus tissue loss, nail abnormalities, 
color changes, locally impaired sensation, hyperhidrosis, or 
X-ray abnormalities (osteoporosis, subarticular punched out 
lesions, or osteoarthritis), are rated 20 percent disabling.  
Cold injury residuals of arthralgia or other pain, numbness, 
or cold sensitivity plus two or more of the following: tissue 
loss, nail abnormalities, color changes, locally impaired 
sensation, hyperhidrosis, X-ray abnormalities (osteoporosis, 
subarticular punched out lesions, or osteoarthritis), are 
rated 30 percent disabling.  Note (1) to Diagnostic Code 7122 
provides that amputations of fingers or toes are to be rated 
separately, and complications such as squamous cell carcinoma 
at the site of a cold injury scar or peripheral neuropathy 
are to be rated under other diagnostic codes.  Other 
disabilities that have been diagnosed as the residual effects 
of cold injury, such as Raynaud's phenomenon, muscle atrophy, 
etc., are to be rated separately, unless they are used to 
support a rating under Diagnostic Code 7122.  Note (2) to 
Diagnostic Code 7122 provides that each affected part (e.g., 
hand, foot, ear, nose) is to be rated separately and the 
ratings are to be combined in accordance with 38 C.F.R. §§ 
4.25 and 4.26.  

At the veteran's May 2006 VA examination he reported a 
constant sensation of his feet being cold and as a result he 
wore thermal socks all year long.  He also had constant 
burning, bilateral heel pain, occasional tingling, 
disturbances of the nails, and very thick nails.  He also had 
occasional redness, erythema, and swelling.  On examination 
his nail beds were dry, misshapen, deformed, and atrophic.  
Monofilament revealed that both feet were insensate, with 
decreased sensation to vibration bilaterally.  Bilaterally, 
there was pain on deep palpation of the heels and slight pain 
on deep palpation of the arches bilaterally.  

The veteran testified that the he had arthritis in his feet, 
pain in his heels, and that his feet had tingling and 
numbness that allowed him to walk only 5 to 6 miles a week 
instead of 20 to 25 miles a week.  Lately his feet changed 
color to purple.  He wore thermal socks all year long and 
used a heating pad. 

The Board notes that a layperson can certainly provide an 
eyewitness account of a veteran's visible symptoms.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992). After careful 
review of the veteran's VA examination and testimony the 
Board finds that the veteran's service-connected residuals of 
a cold injury of the right lower extremity and the service-
connected residuals of a cold injury of the left lower 
extremity more closely approximate the criteria for 30 
percent disabling because he has cold injury residuals of 
arthralgia or other pain, numbness, or cold sensitivity plus 
two or more of the following: tissue loss, nail 
abnormalities, color changes, locally impaired sensation, 
hyperhidrosis, X-ray abnormalities (osteoporosis, 
subarticular punched out lesions, or osteoarthritis).  
Specifically, the veteran has nail abnormalities, color 
changes and locally impaired sensation.  The Board notes that 
this is the maximum scheduler rating the can be granted. 

Given these facts, the Board finds that a higher initial 
rating of 30 percent, but not higher, for both the service-
connected residuals of a cold injury of the right lower 
extremity and the service-connected residuals of a cold 
injury of the left lower extremity is warranted.

 
ORDER

A higher initial rating of 30 percent for the service-
connected residuals of a cold injury of the right lower 
extremity, subject to the regulations controlling 
disbursement of VA monetary benefits, is granted.  

A higher initial rating of 30 percent for the service-
connected residuals of a cold injury of the left lower 
extremity, subject to the regulations controlling 
disbursement of VA monetary benefits, is granted.  



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


